Citation Nr: 1742887	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for traumatic brain injury (TBI) with residual headaches and light sensitivity, initially rated as noncompensable.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1996 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Phoenix, Arizona RO.

The Veteran testified before the undersigned Veterans Law Judge at a September 2016 videoconference hearing.  A transcript of the hearing has been associated with the record.  

As will be discussed below, these claims were previously before the Board in March 2017; at that time, the Board granted the Veteran's claim for service connection of PTSD and remanded the Veteran's claim for an increased disability rating for TBI to the RO for additional development.  The case was returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted, the Veteran was granted entitlement to service connection for PTSD in the Board's March 2017 decision.  However, there is no indication that the RO has taken steps to effectuate this decision.  A review of the electronic claims files, in both Virtual VA and Veterans Benefits Management System (VBMS), does not reflect that a rating decision, or letter providing notice thereof, has been issued.  There is also no indication that the RO has taken any steps towards effectuating the Board's decision, i.e., ordering an examination to determine the severity of the Veteran's PTSD.  The grant of service connection for PTSD by the Board in the March 2017 decision is to be effectuated and the Veteran duly informed.  A copy of the rating decision and notice thereof should be associated with the Veteran's claims file.  

As discussed earlier, the Board remanded the claim of entitlement to an increased disability rating for TBI with residual headaches and light sensitivity in March 2017 for additional development, including a new VA examination and obtaining relevant treatment records.  However, the RO/AMC failed to develop and readjudicate this claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

In this regard, the Board notes that the Veteran claimed at the September 2016 hearing before the undersigned that his TBI has worsened since his most recent VA examination.  The Veteran was mostly recently afforded a VA examination to determine the severity and manifestations of his service-connected TBI in April 2016.  Given the Veteran's testimony in September 2016 that the severity of his TBI symptomatology has increased, the Board finds a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   In this regard, the Board points out that the Veteran's VA treatment records since April 2012 have not been associated with the claims file.  Additionally, it is unclear whether there are additional treatment records from a private provider, and no such records have been associated with his claims file. The RO must make every effort to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  . Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

Regardless of the Veteran's response, VA treatment records should be collected from the Southern Arizona Health Care System and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from September 2010 to September 2012 and from April 2012 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2. Schedule the Veteran for a VA TBI examination conducted by an appropriate physician to determine the current severity and manifestations of his service-connected TBI.  The entire record, to include a copy of this Remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies, including neuropsychological testing, if warranted, must be accomplished. 

To ensure that the all medical findings are expressed in terms conforming to the amended scheduler criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the examiner is asked to identify, and provide an assessment of the current nature and severity of, all service-connected TBI residuals, consistent with the new scheduler criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  Additionally, the examiner should in particular discuss the Veteran's contentions that his headaches are of such severity that they interfere with his capability to work. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of mild TBI.  If the manifestations cannot clearly be distinguished, then the examiner should clearly so state.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a report.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  If not completed by the time this remand is processed, the RO/AMC should issue a rating decision to the Veteran, implementing the grant of service connection for PTSD, as indicated in the Board's March 2017 decision.  

The RO must provide the Veteran and his representative with notice of the rating decision and notice as to the Veteran's procedural and appellate rights.  This issue should only be returned to the Board if the Veteran timely disagrees with the rating or effective date assigned and timely perfects his appeal after issuance of a statement of the case.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased disability rating for TBI with residual headaches and light sensitivity, on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




